     Case 1:17-mc-00013-DAD-SAB Document 18 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:17-mc-00013-DAD-SAB
12                       Plaintiff and Judgment
                         Creditor,
13                                                       ORDER TERMINATING WAGE
             v.                                          GARNISHMENT
14
      IRMA MIGUEL,                                       (Doc. No. 17)
15
                         Defendant and
16                       Judgement Debtor.
17

18    STANISLAUS COUNTY,
19                       Garnishee.
20
21          This matter is before the court on plaintiff United States’ application for an order

22   terminating wage garnishment. (Doc. No. 17.) As set forth in plaintiff’s application, the United

23   States garnished defendant Miguel’s wages from her employer, Stanislaus County. (Id.) The

24   United States now requests that the writ of wage garnishment be terminated pursuant to 28 U.S.C.

25   § 3613(b) because the liability to pay restitution has expired. (Id.)

26   ////
27   ////

28   ////
                                                        1
     Case 1:17-mc-00013-DAD-SAB Document 18 Filed 10/02/20 Page 2 of 2

 1          Good cause appearing from the review of the court files and the United States’ application

 2   for an order terminating wage garnishment, the United States’ application (Doc. No. 17) will be

 3   granted. The writ of garnishment issued against Irma Miguel is hereby terminated pursuant to 18

 4   U.S.C. § 3613(b) and 28 U.S.C. § 3205(c)(10)(B).

 5   IT IS SO ORDERED.
 6
        Dated:    October 1, 2020
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
